

116 SRES 625 ATS: Affirming the benefits of “Buying American”.
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 625IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Scott of Florida (for himself, Ms. Baldwin, Mrs. Loeffler, Mr. Murphy, Mr. Rounds, Mr. Brown, Mrs. Capito, Ms. Smith, Mr. Peters, Ms. Stabenow, Mr. Cramer, Mr. Hawley, Mr. Blumenthal, Mr. Reed, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationDecember 21, 2020Committee discharged; considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONAffirming the benefits of Buying American.Whereas, on July 15, 2019, President Donald J. Trump signed Executive Order 13881 titled Maximizing Use of American-Made Goods, Products, and Materials (84 Fed. Reg. 34257), which would enforce the Buy American Act of 1933 (41 U.S.C. 8301 et seq.) to the greatest extent permitted by law;Whereas, the Buy American Act of 1933 requires Federal agencies to procure materials and products domestically—(1)when the materials are intended for public use within the United States; and(2)when the materials to be procured (or the materials from which they are manufactured) are present in the United States in sufficient and reasonably available commercial quantities of a satisfactory quality;Whereas American-made products are developed under United States' regulations and undergo testing to ensure their compliance with United States' safety standards, which are among the highest standards in the world;Whereas American-made products are produced by workers earning competitive wages and working in safe working conditions;Whereas purchasing American-made products supports the producers of those products and their communities;Whereas, according to the Manufacturing Institute, each dollar spent in sales of manufactured products supports $1.33 in output from other sectors of the economy;Whereas, according to the Manufacturers Alliance for Productivity and Innovation Foundation, for every full-time job in manufacturing, there are 3.4 full-time equivalent jobs created in non-manufacturing industries;Whereas, according to a 2017 poll conducted by Reuters and Ipsos, when buying products, nearly 70 percent of Americans find it important that the products they buy were made in the United States;Whereas strengthening American manufacturing supports employment in the United States, produces innovation and the seeds for future industries, and supports the global competitiveness of the United States; Whereas a strong American manufacturing base is an important component in helping to revitalize the United States economy as it recovers from the global COVID–19 pandemic;Whereas a strong domestic supply chain for certain goods and close cooperation with trusted allies can support national security and public safety;Whereas the global COVID–19 pandemic presented significant challenges for the globally interconnected supply chain of medical products and has heightened the need for supply chain security of a variety of critical materials and products; andWhereas, regarding the manufacturing of critical medical supplies and products essential to national security, national stockpiles and a healthy domestic industrial base would help handle any future surge in need for these supplies: Now, therefore, be itThat—(1)it is the policy of the United States Government to Buy American products for public use when fiscally and reasonably possible, in accordance with the Buy American Act of 1933 (41 U.S.C. 8301 et seq.); and(2)the Senate supports American manufacturing and strengthening our American manufacturing base.